Citation Nr: 0729836	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation greater than 
30 percent for pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied the veteran's claim for a 
disability evaluation greater than 30 percent for pulmonary 
sarcoidosis.  The veteran disagreed with this decision in 
October 2004.  He perfected a timely appeal on this claim in 
February 2005 and requested a Travel Board hearing, which was 
held before the undersigned Acting Veterans Law Judge at the 
RO in March 2007.

The Board observes that the veteran testified at his March 
2007 Travel Board hearing that his heart condition, pulmonary 
hypertension, and obstructive sleep apnea were caused or 
aggravated by his service-connected pulmonary sarcoidosis.  
See generally Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The Board lacks jurisdiction over these secondary 
service connection claims since the RO has not adjudicated 
them in the first instance.  Accordingly, claims for service 
connection for a heart condition, pulmonary hypertension, and 
for obstructive sleep apnea, each to include as secondary to 
service-connected pulmonary sarcoidosis, are referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at his March 2007 Travel Board hearing 
that his service-connected pulmonary sarcoidosis had worsened 
since his most recent VA examination.  As noted in the 
Introduction, he also testified that his heart condition, 
pulmonary hypertension, and obstructive sleep apnea were 
caused or aggravated by his service-connected pulmonary 
sarcoidosis.  

A review of the claims file shows that the veteran's most 
recent VA respiratory diseases examination occurred in June 
2005.  Subsequent VA clinical records show that, although the 
veteran has continued to receive treatment for his service-
connected pulmonary sarcoidosis, no pulmonary function tests 
have been performed since his June 2005 VA examination.  VA 
clinical records also show that the veteran has been 
diagnosed with and treated for chronic obstructive pulmonary 
disease (COPD), insomnia, pulmonary hypertension, and 
coronary artery disease (CAD) in recent years.  Although the 
veteran has asserted that he also is being treated for sleep 
apnea and pulmonary hypertension, VA clinical records show 
that, in January 2006, the VA examiner doubted that 
obstructive sleep apnea was present and stated that it was 
possible that the veteran's pulmonary hypertension had 
resolved.  However, subsequent VA outpatient treatment 
records dated in June 2006 and March 2007 show that his 
pulmonary hypertension may have recurred.

Given the veteran's testimony that his service-connected 
pulmonary sarcoidosis has worsened since that examination, 
the Board finds that remand is warranted to obtain an updated 
VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Accordingly, on remand, the veteran should be scheduled for 
an updated VA examination to address the current severity of 
his service-connected pulmonary sarcoidosis.  Given the 
veteran's Travel Board hearing testimony, this examination 
also should include opinions as to whether the veteran's 
claimed heart condition, pulmonary hypertension, and/or 
obstructive sleep apnea were caused or aggravated by his 
service-connected pulmonary sarcoidosis.

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for pulmonary sarcoidosis in 
recent years.  Obtain outstanding VA 
treatment records that have not already 
been associated with the claims file.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist to determine the 
current nature and severity of his 
service-connected pulmonary sarcoidosis.  
The claims folder must be made available 
to, and reviewed by, the examiner.  All 
findings should be reported in detail. The 
examination report should include the 
complete rationale for all opinions 
expressed.

All indicated tests should be completed, 
to include pulmonary function tests which 
report the veteran's FEV-1 and FEV-1/FVC. 
If there are any conflicts with respect to 
the FEV-1 and FEV-1/FVC findings or if 
these findings are inconsistent with the 
July 2004 and June 2005 PFT results, the 
examiner should state which findings most 
accurately reflect the current level of 
disability. The PFT should be performed 
post bronchodilator.  The examiner should 
state whether the veteran's service-
connected pulmonary sarcoidosis requires 
systemic high dose (therapeutic) 
corticosteroids for control or is 
manifested by cor pulmonale, cardiac 
involvement with congestive heart failure, 
or progressive pulmonary disease with 
fever, night sweats, and weight loss 
despite treatment.  The examiner also 
should express an opinion as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that the veteran's 
claimed heart condition, pulmonary 
hypertension, and/or obstructive sleep 
apnea were caused or aggravated by his 
service-connected pulmonary sarcoidosis.

3.  Thereafter, readjudicate the claim for 
a disability evaluation in excess of 
30 percent for pulmonary sarcoidosis.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

